Fuld, J.
(dissenting). I concur for affirmance for the reasons stated below.
In the case before us, the union activity complained of — even assuming that it is not the precise conduct denominated an unfair labor practice by the Labor Management Relations Act of 1947 (the Taft-Hartley Act) — is so closely related to the activities proscribed by that statute (§ 8, subd. [b], pars. [1], [2], [4], cls. [B], [C]), that it must be regarded as within that “ peripheral area * * * into which the states may not intrude without federal authorization.” (Cox and Seidman, Federalism and Labor Relations, 64 Harv. L. Rev. 211, 223.) Certainly, Congress could not have intended to differentiate between a case involving “ a strike ” and one involving “ picketing,” insofar as jurisdiction is concerned. In other words, if exclusive jurisdiction to deal with “ a strike ” is, by clause (B) of paragraph (4) of subdivision (b) of section 8, vested in the federal government — and of that there can be no doubt — it would be startling to learn that Congress relegated to the states the intimately related subject of “ picketing.”
Our problem is not to determine whether the employer, plaintiffs herein, may or may not succeed before the National Labor Relations Board and obtain redress from that body, but, rather, whether Congress has pre-empted for federal regulation the conduct and activities of the union about which complaint is made. On that score, it is clear that Congress has manifested a design to formulate a general policy in that sphere of labor management relations concerned with unfair labor practices and has made comprehensive regulations in that field. And, since that is so, there is no place for the application of state law or policy or for the exercise of state jurisdiction, even though the precise activity complained of may not be specifically covered by Congressional provision. (See Amalgamated Assn. of St., Elec. Ry. & Motor Coach Employees v. Wisconsin Employment Relations Bd., 340 U. S. 383; Plankinton Packing Co. v. Wisconsin Employment Relations Bd., 338 U. S. 953; La Crosse Tel. Corp. v. Wisconsin Employment Relations Bd., 336 U. S. 18; Bethlehem Steel Co. v. New York State Labor Relations Bd., 330 U. S. 767, 773-774; Costaro v. Simons, 302 N. Y. 318; Ryan v. Simons, 302 N. Y. 741; Cox and Seidman, op. cit., 64 Harv. L. Rev. 211, particularly p. 237; Feldblum, Some Aspects of Minor*311ity Union Picketing in New York, 20 Fordham L. Rev. 176, 196-197; but cf. Algoma Plywood & Veneer Co. v. Wisconsin Employment Relations Bd., 336 U. S. 301.) Or, to phrase it a bit differently, once it appears that Congress has pre-empted certain conduct in the field of unfair labor practices, state tribunals have no jurisdiction and “ state laws have no application. They cannot be applied in coincidence with, as complementary to or as in opposition to, federal enactments which disclose the intention of Congress to enter a field of regulation that is within its jurisdiction.” (Missouri Pacific R. R. Co. v. Porter, 273 U. S. 341, 346.)
Lewis, J., concurs with Loughran, Ch. J.; Froessel, J., concurs in separate opinion in which Conway, J., concurs; Dye, J., dissents in opinion in which Desmond, J., concurs; Fuld, J., concurs for affirmance in separate opinion in which Desmond and Dye, JJ., also concur.
Judgments reversed, etc. [See 303 N. Y. 673, for decision denying motion for reargument with statement that in voting for reversal in separate opinion, Conway and Froessel, JJ., concurred with Loughran, Ch. J., that section 876-a of the Civil Practice Act does not in this case bar injunctive relief.]